Title: To George Washington from John Kirkpatrick, 14 September 1758
From: Kirkpatrick, John
To: Washington, George



My Dear Colo.
Alexandria 14th Sepr 1758

I snatch a moment before I take horse, to tell you the pleasure I have received by intercepting Your very kind favour of the 11th directed for Kirkcudbright—and return you my hearty thanks for the trouble you have taken in favouring me wt. a Detail of Your Situation, and Circumstances, for Attempting du Quesne—it is a further proof of the friendship I possess, which yields me unequall’d pleasure—and I have only to Conjure a Continuance of that agreable correspondence, to confirm it in my Absence from this Country.
I am touch’d with sincere grief to leave You and a few Friends, whose Intimacy & Friendship have attach’d me with ties of the warmest Affection—and nothing woud make it tollerable, without the hopes of Returning, and the pleasure of hearing of My Friends happiness when Absent—persist then Dear Sir, in kind offices of Communication, by all opportunitys—for nothing will Afford me more real Delight—or confer greater Honour.
My Departure will interrupt that immediate intelligence, I have hitherto had—of the progress in the Campaign—but, I have this satisfaction in return, that My Authoritys will be more Authentick—and give better satisfaction in Matters of Importance when they Occurr.
I Am concern’d at the Uneasiness this Summers Expedition has given You—whose Attentions were impartially, and prudently attach’d for the Common Good—in every circumstance you have engaged in—& now have only My wishes that Heaven may turn your troubles, to an Honourable & Happy issue—

which in the highest Degree, is the just reward of Your Zeal & Merit.
Health, & Happiness attend you, & a peculiar protection from all Dangers that Life in every circumstance is Subject to—are the fervent & Unfeign’d prayers of Your Most obliged & Obedt Hume Servt

Jno: Kirkpatrick

